DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 20 recites the limitation "the first and second high-lift surfaces" in claim 20, next to last line.  There is insufficient antecedent basis for this limitation in the claim.  For compact inboard high-lift surfaces --, since this appears to be a typo and this interpretation is consistent with claim 19 and the rest of claim 20.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Good et al. (US Patent No. 7,494,094 B2).  
Regarding claim 10
	Good teaches a high-lift actuation system of an aircraft, (See figure 1, ref # 100) comprising: at least two first high-lift surfaces (See figure 2A, ref # 111 & 212-215) disposed on a first wing (See figures 1 & 2, ref # 110) and at least two second high- lift surfaces (See figure 2A, ref # 111 & 212-215) disposed on a second wing; (See figures 1 & 2, ref # 110) a centralized drive device (See figure 3A, ref # 320) including a central power drive unit (PDU) (See figure 3A,   

Allowable Subject Matter
Claims 1-9 & 19 are allowed.  
Claims 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “wherein the first local driveline and the second local driveline are each spaced apart in the spanwise direction from the common central driveline without mechanically interacting with the common central driveline; and wherein the first local PDU and the second local PDU are selectively operable to move the first local high-lift surface and the second local high-lift surface, respectively, independently of each other and independently of the first and second high-lift surface” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 11, 
The prior art does not disclose or suggest the claimed “the central PDU includes two motor brake assemblies having a first motor with a first brake and a second motor with a second brake, a speed summing gear assembly configured to receive and speed sum a respective motor output of the first and second motors, and a speed reduction gear assembly mechanically coupled between the speed summing gear assembly and the common central driveline; and wherein the first local PDU and the second local PDU include at least one motor mechanically coupled via a speed reduction gear assembly to the first outboard driveline and 
Regarding claim 19, 
The prior art does not disclose or suggest the claimed “a dual channel controller having two independent control channels coupled to each of the central PDU, the first local PDU, and the second local PDU to selectively electronically coordinate synchronized movement and controlled differential movement of the first inboard high-lift surface, the first outboard high-lift surface, the second inboard high-lift surface, and second outboard high-lift surface” in combination with the remaining claim elements as set forth in claim 19.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Benson (Pub No. US 2006/0043242 A1) discloses an aircraft, a fuselage, wings, inboard high-lift surfaces, outboard high-lift surfaces, a central driving device with 2 motors, actuators, sensors, and a driveline for each wing.  The references Pohl et al. (US Patent No. 7,051,975 B2) & Pohl et al. (US Patent No. 7,226,020 B2) each disclose an aircraft, a fuselage, wings, inboard high-lift surfaces, outboard high-lift surfaces, actuators, a 1st & 2nd.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647